Gantt, 3.
dissenting, gave the following opinion.
I do not concur in this opinion. My reasons are, that the Legislature never designed, nor does it comport with just policy, that the statute should so operate as to bar the claims of those, who, for the time mentioned in the statute, are incapacitated by non-age, or insanity, from protecting their rights. It is a dictate of sound policy, that the statute should have free scope and operation against those legally capacitated to protect themselves, not against the infant, or person of unsound mind. Besides, I think the word “ accrued” in the adh *278is, by the construction given, restricted in its true and just import; its proper signification, extendingi in my opinion, to the whole period of fmil, years> With these exceptions, I concur in the exposition given to the statute of limitations.